t c summary opinion united_states tax_court eligio villasenor petitioner v commissioner of internal revenue respondent docket no 6760-07s filed date eligio villasenor pro_se angela b friedman for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the issues for decision are whether for petitioner is entitled to dependency_exemption deductions for his parents a dependency_exemption deduction for his girlfriend and head_of_household filing_status background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in illinois when he filed his petition petitioner has been working the second shift in a chicago breadmaking factory since in petitioner’s gross_income consisted of dollar_figure from his job and dollar_figure in interest_income throughout petitioner lived in a two-bedroom one- bathroom apartment in chicago paying dollar_figure a month in rent which included gas and electricity he paid another dollar_figure per month for telephone and cable television and approximately dollar_figure per month for food he also paid approximately dollar_figure per month in child_support to roxanna ramirez the mother of his two sons the boys lived with ms ramirez ms ramirez claimed the boys as dependents on her federal_income_tax return petitioner ha sec_11 brothers and sisters of whom live in the united_states some of the u s -based siblings live in chicago with the rest in michigan and iowa petitioner’s parents hipolito and eulalia villasenor in their late seventies or early eighties resided intermittently in the united_states and also maintained a house in their home state of michoacan mexico beginning in the villasenors began staying regularly in the united_states during the warmer weather months and then returning annually to mexico from october until may or june petitioner’s eight brothers alternate in sending monthly checks of approximately dollar_figure to their parents such that the elder villasenors receive approximately dollar_figure to dollar_figure a year in support from the siblings during his parents’ stay in the united_states petitioner paid approximately dollar_figure for their clothing provided for their necessities and gave them spending money neither of petitioner’s parents received cash assistance from the u s or mexican government during and they did not have health insurance however while in mexico hipolito villasenor earned a little income selling milk from his four cows there in addition during hipolito villasenor earned wages of dollar_figure in the united_states from ppc industries inc a manufacturer located approximately miles north of chicago the elder villasenors also received medicaid benefits which paid for some of their medications and doctor’s visits petitioner’s parents both have u s social_security numbers ssns and the court received into evidence a certified account transcript showing that they timely filed a joint federal_income_tax return the elder villasenors each claimed an additional standard_deduction for individuals aged and older and reported a home address in chicago different from petitioner’s apartment address during petitioner’s girlfriend alejandra ramos age resided with petitioner in his apartment ms ramos did not obtain an ssn until and she did not have a separate irs taxpayer_identification_number tin petitioner engaged a tax preparer who timely and electronically filed petitioner’s federal_income_tax return petitioner filed as a head_of_household claimed his two sons as dependents and claimed a dollar_figure child_care_credit respondent audited petitioner’s tax_return because ms ramirez was the custodial_parent and had claimed the boys as dependents on her tax_return respondent disallowed petitioner’s dependency_exemption deductions for his sons consequently respondent also disallowed the child_care_credit and adjusted petitioner’s filing_status to single which caused a statutory reduction in petitioner’s standard_deduction amount as a result respondent issued a notice_of_deficiency dated date determining a deficiency of dollar_figure petitioner timely petitioned this court in the petition petitioner conceded that he was not entitled to dependency_exemption deductions for his two sons however he contended that for he is entitled to head_of_household filing_status and three dependency_exemption deductions because he supported his two parents and ms ramos and because all three of them resided with him in his apartment in chicago discussion in general the commissioner’s determination set forth in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of showing that the determination is in error rule a 290_us_111 under sec_7491 the burden may shift to the commissioner regarding factual matters if the taxpayer produces credible_evidence and meets the other requirements of the section petitioner did not argue for a burden shift and he did not fulfill the requirements of sec_7491 therefore the burden remains with him to qualify an individual as a dependent the taxpayer needs to establish that the individual is a qualifying_child or a qualifying_relative see sec_152 as pertinent here the qualifying_relative must satisfy each of three elements relationship income and support sec_152 the relationship_test requires that the dependent be either one of many statutorily specified relatives including parents or an unrelated individual who resided in the taxpayer’s residence for the entire year sec_152 the income test requires that the dependent’s gross_income be less than the exemption_amount which was dollar_figure in sec_152 the support_test requires that the taxpayer provide more than one-half of the dependent’s support sec_152 an exception exists for a multiple support arrangement where the following conditions must be met no one person contributed over one-half of the support two or more people in aggregate provided over one- half of the support the taxpayer contributed more than percent of the support and each person except the taxpayer who provided over percent of the support files a written declaration that he or she will not claim the individual as a dependent for the year at issue sec_152 dependents must satisfy three additional requirements first they must not have filed a joint_return for the year sec_152 second they must be citizens or nationals of the united_states or residents of the united_states mexico or canada sec_152 third they must have ssns or tins and the taxpayer must report those ssns or tins on his or her tax_return see sec_151 with respect to his parents although they could be qualifying relatives hipolito and eulalia villasenor filed a joint tax_return for which disqualifies them from being dependents under the no joint_return requirement of sec_152 also their joint_return showed a different chicago address than petitioner’s apartment bringing into question the residency and support requirements of sec_2 and d and further petitioner provided no evidence that his siblings declared a multiple support arrangement pursuant to the requirements of sec_152 moreover hipolito villasenor does not qualify as a dependent because he had gross_income greater than the exemption_amount disqualifying him under the income test of sec_152 petitioner was unable to establish that his parents did not file a joint_return and that his father had income less that the allowable limit regarding ms ramos at the outset we note that she did not have an ssn or tin until and this lack disqualifies her from being a dependent in under the identification requirements of sec_151 additionally although she might have qualified as an unrelated individual under the qualifying_relative prong of sec_152 petitioner provided no competent evidence to support his testimony that she resided in his apartment for the entire year that her income was less than dollar_figure and that he provided more than one-half of her support the law is well settled that a taxpayer claiming a dependent must affirmatively establish by competent evidence the amount of support that the taxpayer provided and the amount of the alleged dependent’s total support see 56_tc_512 36_tc_547 cotton v commissioner tcmemo_2000_333 turay v commissioner tcmemo_1999_315 affd per order d c cir date keegan v commissioner tcmemo_1997_511 sec_1_152-1 income_tax regs since petitioner did not provide competent evidence he did not establish that either of his parents or ms ramos was a qualifying dependent in moreover petitioner did not call his parents or ms ramos to testify the failure to call witnesses who are in a position to give favorable testimony leads to the conclusion that their testimony if given would have been adverse 306_us_208 65_tc_182 59_tc_436 6_tc_1158 affd 162_f2d_513 10th cir therefore because of the failure to meet statutory requirements lack of competent evidence and failure to call favorable witnesses we hold that petitioner’s parents and ms ramos do not qualify as dependents as pertinent here to qualify for head_of_household filing_status the taxpayer must pay more than one-half of the cost of maintaining a home and have at least one qualifying dependent sec_2 because petitioner did not have a dependent in he is not entitled to head_of_household filing_status to reflect our disposition of the issues decision will be entered for respondent
